Case: 18-14727    Date Filed: 05/17/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-14727
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:18-cr-00229-MSS-CPT-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

FRANCISCO LIMONES TORO,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (May 17, 2019)

Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. United States v. Bushert, 997
              Case: 18-14727     Date Filed: 05/17/2019   Page: 2 of 2


F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it

was made knowingly and voluntarily); United States v. Weaver, 275 F.3d 1320,

1333 (11th Cir. 2001) (holding that the district court’s explanation of a waiver

provision was insufficient where the court simply stated that the defendant was

waiving his right to appeal the charges against him and separately noted that he

might have the right to appeal his sentence under some circumstances).




                                          2